Case 1:17-cv-23942-KMW Document 81 Entered on FLSD Docket 04/03/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE No. 1:17-cv-23942-WILLIAMS/TORRES


  MONTEL WILLIAMS and MONTEL WILLIAMS
  ENTERPRISES, INC.,

                        Plaintiffs,

         v.

  ADVANCEABLE TECHNOLOGY, LLC; BEAUTY
  STRONG, LLC (f/k/a HATHOR SECRETS, LLC f/k/a
  SECRETS OF ISIS, LLC); SNOWFLAKE
  MARKETING LLC; COMMON SENSE BEAUTY,
  LLC; HGK GLOBAL MEDIA LLC; TIMOTHY
  ISAAC; AND DOES and ABC COMPANIES 1-100
  inclusive,
                     Defendants.


    PLAINTIFFS’ UNOPPOSED MOTION FOR ENTRY OF STIPULATED ORDER OF
     PERMANENT INJUNCTION AND ORDER OF DISMISSAL WITH PREJUDICE

         Plaintiffs Montel Williams and Montel Williams Enterprises, Inc. (collectively the

  “Plaintiffs”), by and through their attorneys, Saul Ewing Arnstein & Lehr and Davis & Gilbert

  LLP, respectfully submit this Unopposed Motion for the Entry of the attached Stipulated Order

  of Permanent Injunction pursuant to a confidential settlement agreement between the parties.

     1. Pursuant to a confidential settlement agreement reached between the parties, Defendants

         have agreed to the entry of the signed Stipulated Order of Permanent Injunction that is

         attached hereto as Exhibit A, pursuant to which they agree to be permanently enjoined

         from using Plaintiffs’ names, pictures, voices, identities, likenesses, images, intellectual

         property, trademarks, quotes, and/or reputation in any advertisements for Defendants’

         product(s) without Plaintiffs’ authorization.

     2. Plaintiffs’ motion is not opposed by the Defendants.
Case 1:17-cv-23942-KMW Document 81 Entered on FLSD Docket 04/03/2019 Page 2 of 4



     3. Plaintiffs thus hereby move this Court for the entry of the attached Stipulated Order of

           Permanent Injunction to be “So Ordered” by the Court.

     4. If the Court seeks to review the confidential settlement agreement between the parties

           prior to ordering the Stipulated Order of Permanent Injunction, the parties will submit

           that agreement for in camera review or, with the Court’s permission, file it for review

           under seal in order to preserve its confidentiality.

     5. Upon the entry of the Stipulated Order of Permanent Injunction, the parties respectfully

           request that the Court enter the Stipulated Order of Dismissal with Prejudice attached

           hereto as Exhibit B.

                                  Rule 7.1(A)(3)(a) Pre-Filing Conference

           WE HEREBY CERTIFY that, prior to the filing of this motion, the undersigned

  conferred with Defendants regarding the relief requested in this Motion. Defendants have

  indicated that they do not oppose the relief requested by this Motion.


  Dated:    Fort Lauderdale, Florida
            April 3, 2019
                                                  Respectfully submitted,




                                                  By:             /s/ Franklin L. Zemel

                                                          Franklin L. Zemel, Esq.
                                                          SAUL EWING ARNSTEIN & LEHR LLP
                                                          200 E. Las Olas Blvd., Suite 1000
                                                          Fort Lauderdale, FL 33301
                                                          Tel: (954) 713-7610
                                                          Fax: (954) 713-7710

                                                  And
Case 1:17-cv-23942-KMW Document 81 Entered on FLSD Docket 04/03/2019 Page 3 of 4



                                              Of Counsel:

                                              DAVIS & GILBERT LLP
                                              Marc J. Rachman (mrachman@dglaw.com) (admitted
                                              pro hac vice)
                                              Joshua Podolnick (jpodolnick@dglaw.com) (admitted
                                              pro hac vice)
                                              Claudia Cohen (ccohen@dglaw.com) (admitted pro
                                              hac vice)
                                              1740 Broadway
                                              New York, New York 10019
                                              (212) 468-4890
                                              Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that on April 3, 2019, we electronically filed the foregoing
  document with the Clerk of Court using its CM/ECF filing system and that service is made, to
  the parties listed in the attached Service List, under the ECF system and a copy was sent to any
  party not using the ECF via e-mail.
                                                 SAUL EWING ARNSTEIN & LEHR LLP
                                                 200 East Las Olas Boulevard, Suite 1000
                                                 Fort Lauderdale, Florida 33301
                                                 Tel: (954) 713-7610
                                                 Email: franklin.zemel@saul.com


                                              By: _s/Franklin L. Zemel
                                                     Franklin L. Zemel
                                                     Florida Bar No. 816620

                                              Of Counsel:

                                              DAVIS & GILBERT LLP
                                              Marc J. Rachman (mrachman@dglaw.com)
                                              (admitted pro hac vice)
                                              Joshua Podolnick (jpodolnick@dglaw.com)
                                              (admitted pro hac vice)
                                              Claudia Cohen (ccohen@dglaw.com) (admitted pro
                                              hac vice)
                                              1740 Broadway
                                              New York, New York 10019
                                              (212) 468-4890
                                              Attorneys for Plaintiffs
Case 1:17-cv-23942-KMW Document 81 Entered on FLSD Docket 04/03/2019 Page 4 of 4




             MONTEL WILLIAMS V. ADVANCEABLE TECHNOLOGY, et al
                       USDC Case No. 17-cv-23942-KMW

                                       SERVICE LIST

  Franklin L. Zemel                            James Williams, Jr.
  SAUL EWING ARNSTEIN & LEHR                   Jessica Butler
  Co-counsel for Plaintiff                     WILLIAMS LEININGER & COSBY, PA
  200 East Las Olas Boulevard, Suite 1000      11300 US Highway One, Suite 300
  Fort Lauderdale, Florida 33301               North Palm Beach, Florida 33408
  Tel (954) 713-7610                           Tel: (561) 615-5666
  Email: franklin.zemel@saul.com               service@wlclaw.com

  Marc Rachman                                 Jeffrey Smith
  Joshua Podolnick                             SANDERS & PARKS, PC
  Claudia Cohen                                Counsel for Snowflake Marketing
  DAVIS & GILBERT LLP                          3030 North Thrid Street, Suite 1300
  Co-counsel for Plaintiff                     Phoenix, Arizona 85012-3099
  1740 Broadway
  New York, New York 10019
  mrachman@dglaw.com
  jpodolnick@dglaw.com
  ccohen@dglaw.com
